Exhibit 10.48

 

PURCHASE AGREEMENT

(28139)

between

AWMS I,

a Delaware Statutory Trust,

Seller

and

HAWAIIAN AIRLINES, INC.,

a Delaware corporation,

Buyer

Dated as of December     , 2006

 

One Used Boeing Model 767-300ER Aircraft, MSN 28139


--------------------------------------------------------------------------------


PURCHASE AGREEMENT
(28139)

 

This PURCHASE AGREEMENT (28139) (this “Agreement”), dated as of December      ,
2006, is entered into by and between AWMS I, a Delaware statutory trust, having
a place of business at c/o AWAS Aviation Services, Inc., One West Street, Suite
100-5, New York, NY 10004 U.S.A. U.S.A. (“Seller”), and Hawaiian Airlines, Inc.,
a Delaware corporation, with its principal place of business at 3375 Koapaka
Street, Suite G-350, Honolulu, HA 96819 (“Buyer”).

RECITALS

A.            Seller is the owner of one (1) used Boeing Model 767-300ER
aircraft bearing Manufacturer’s Serial Number 28139.

B.            Seller desires to sell, and Buyer desires to buy, the
above-referenced aircraft and the technical records related thereto, all on the
terms and conditions hereinafter provided.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, receipt of which is hereby acknowledged, Seller
and Buyer agree as follows:


ARTICLE 1  DEFINITIONS AND CONSTRUCTION.


1.1                                   DEFINED TERMS.

In this Agreement, the following terms shall have the following meanings and
shall be equally applicable to both the singular and the plural forms of the
terms defined herein:

“Acceptance Certificate” means the Acceptance Certificate signed by Buyer and
Seller on the Closing Date for the Aircraft, substantially in the form and
substance attached as Exhibit “A” hereto.

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of stock, by contract, or otherwise.

“Aircraft” means the Airframe, two (2) Engines and the Parts.

“Airframe” means (i) the one used Boeing (also shown as BOEING on the
International Registry drop down menu) Model 767-300ER (also shown as 767-300 on
the International Registry drop down menu) airframe, bearing Manufacturer’s
Serial No. 28139 and U.S. Identification Number N582HA, excluding the Engines or
any other engine that

2


--------------------------------------------------------------------------------


may be installed on the Airframe from time to time and (ii) any and all Parts
for the Airframe, so long as, at the time of Closing, the same shall be
incorporated in, installed on, or attached to the Airframe or so long as title
thereto shall as of the Closing Date be vested in Seller in accordance with the
terms of Article 6 of the Lease after removal from the Airframe.

“Applicable Law” means any applicable:  (i) statute, decree, constitution,
regulation, rule, order or directive of any Government Entity; (ii) treaty,
pact, compact or other agreement to which any Government Entity is a signatory
or party; and (iii) judicial or administrative interpretation or application of
any of the foregoing, as any of the foregoing may be revised, amended,
substituted or re-enacted.

“Bills of Sale” means the FAA Bill of Sale and the Warranty Bill of Sale.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banking institutions in Honolulu, Hawaii, and New York, New York, are
authorized by law to be closed.

“Cape Town Treaty” means collectively the Convention and the Protocol, together
with the Regulations for the International Registry and the International
Registry Procedures, and all other rules, amendments, supplements, and revisions
thereto.

“Closing” means the closing of the purchase and sale of the Aircraft, as
evidenced by the payment of the Purchase Price to Seller and the delivery of the
Bills of Sale to Buyer.

“Closing Date” means the date on which the Closing occurs.

“Companion Lease” has the meaning assigned in the Lease.

“Convention” means the Convention on International Interests in Mobile Equipment
signed in Cape Town, South Africa on November 16, 2001, as ratified by the
United States.

“Delivery Location” has the meaning assigned in Section 3.1.

“Dollars” or “$” means the legal currency of the United States of America.

“Engine” means (i) each of the two used Pratt & Whitney (also shown as PRATT &
WHITNEY on the International Registry drop down menu) Model PW4060 (also shown
as PW4000 94 on the International Registry drop down menu) engines bearing
Engine Manufacturer’s serial numbers P729045 and P729046 (also described on the
International Registry drop down menu as 729045 and 729046), respectively,
whether or not from time to time installed on the Airframe or installed on any
other aircraft, and (ii) any and all Parts for such engine, so long as, at the
time of Closing, the same shall be incorporated in, installed on, or attached to
such engine or so long as title thereto shall as of the Closing Date be vested
in Seller in accordance with the terms of Article 6 of the Lease after removal
from such engine.

3


--------------------------------------------------------------------------------


“Engine Manufacturer” means United Technologies Corporation, Pratt & Whitney
Division, a Delaware corporation.

“Event of Loss” shall have the meaning assigned to such term in the Lease.

“FAA” means the Federal Aviation Administration and any person or Government
Entity succeeding to the functions of any of the foregoing.

“FAA Bill of Sale” means the FAA form bill of sale (AC Form 8050-2) for the
Aircraft executed and delivered by Seller in favor of Buyer as of the Closing
Date.

“Government Entity” means any:  (i) national, federal, state or local
government, or any board, commission, bureau, department, division,
instrumentality, court, agency, regulatory authority, taxing authority or
political subdivision thereof; and (ii) association, organization or institution
of which any entity referred to in clause (i) is a member or to whose
jurisdiction any such entity is subject or in whose activities any such entity
is a participant.

“International Interest” shall have the meaning assigned to such term in the
Cape Town Treaty.

“International Registry” shall have the meaning assigned to such term in the
Cape Town Treaty.

“Lease” means the Lease Agreement dated as of June 8, 2001, pursuant to which
Seller, as lessor, has leased the Aircraft to Buyer, as lessee, as the same may
have heretofore been amended, modified or supplemented.

“Lease Termination Agreement means the Lease Termination Agreement between
Seller and Buyer pursuant to which the Term of the Lease will be cancelled, with
effect from the time of Closing.

“Lien” means any mortgage, pledge, lien, charge, encumbrance, lease, security
interest, statutory detention right or claim.

“Maintenance Payments” shall have the meaning assigned to such term in the
Lease.

“Manufacturer” means The Boeing Company, a Delaware corporation.

“Operative Documents” means this Agreement, the Acceptance Certificate, the
Bills of Sale and all other agreements, instruments and documents entered into
in connection herewith or therewith, in each case, as supplemented, amended or
otherwise modified from time to time.

4


--------------------------------------------------------------------------------


“Parts” means all appliances, components, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (but excluding
whole Engines or engines), so long as, at the time of Closing, the same shall be
incorporated in, installed on, or attached to the Aircraft, Airframe or any
Engine or so long as title thereto shall as of the Closing Date be vested in
Seller in accordance with the terms of Article 6 of the Lease after removal from
the Aircraft, Airframe or such Engine.

“Permitted Liens” means (i) the Lease and the rights of Buyer, as lessee under
the Lease, (ii) any Lien which, under the terms of the Lease, Buyer is obligated
to pay or discharge, and (iii) Liens permitted to exist in respect of the
Aircraft (or any part thereof) under Article 11(iii) or (iv) of the Lease.

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, association, joint stock
company, trust, unincorporated organization or Government Entity, committee,
department, authority and other body, incorporated or unincorporated, whether or
not having distinct legal personality.

“Protocol” means the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment signed in Cape Town,
South Africa on November 16, 2001, as ratified by the United States.

“Purchase Price” means the consideration to be paid by Buyer to Seller for the
sale of the Aircraft and Technical Records as provided in Section 2.2 hereof.

“Sales Taxes” shall have the meaning assigned in Article 5 hereof.

“Scheduled Closing Date” has the meaning set forth in Section 3.2.

“Special Counsel” means McAfee & Taft A Professional Corporation, of Oklahoma
City, Oklahoma, special counsel to Seller and Buyer for FAA and International
Registry matters.

“Technical Records” means all log books, Aircraft records, manuals and other
documentation and data provided to Buyer in connection with the lease of the
Aircraft under the Lease or that Buyer is required to maintain or cause to be
maintained with respect to the Aircraft pursuant to the terms of the Lease.

“Warranty Bill of Sale” means the Bill of Sale for the Aircraft executed and
delivered by Seller to Buyer on the Closing Date, substantially in the form and
substance set forth in Exhibit “B”.


1.2                                   CONSTRUCTION.  IN THIS AGREEMENT, HEADINGS
AND THE TABLE OF CONTENTS ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND
HAVE NO LEGAL EFFECT AND SHALL BE IGNORED IN THE INTERPRETATION OF THIS
AGREEMENT.  UNLESS THE CONTEXT OTHERWISE REQUIRES:  (I) WORDS DENOTING THE
SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA; (II) WORDS DENOTING A PERSON
INCLUDE INDIVIDUALS, CORPORATIONS, PARTNERSHIPS, FIRMS, JOINT VENTURES, TRUSTS,

5


--------------------------------------------------------------------------------



GOVERNMENT ENTITIES AND OTHER ENTITIES AND BODIES, WHETHER INCORPORATED OR
UNINCORPORATED, AND WHETHER HAVING DISTINCT LEGAL PERSONALITY OR NOT, AND VICE
VERSA; (III) WORDS DENOTING ANY GENDER INCLUDE ALL GENDERS; (IV) REFERENCES TO
ANY DOCUMENT OR AGREEMENT ARE DEEMED TO INCLUDE REFERENCES TO ANY SUCH DOCUMENT
OR AGREEMENT AS AMENDED, NOVATED, SUPPLEMENTED, VARIED OR REPLACED FROM TIME TO
TIME; (V) REFERENCES TO ANY PARTY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
AGREEMENT INCLUDE ITS SUCCESSORS AND PERMITTED ASSIGNS; (VI) REFERENCE TO
ARTICLES OR SECTIONS ARE REFERENCES TO ARTICLES AND SECTIONS OF THIS AGREEMENT;
AND (VI) THE TERM “INCLUDING”, WHEN USED IN THIS AGREEMENT, MEANS “INCLUDING
WITHOUT LIMITATION” AND “INCLUDING BUT NOT LIMITED TO”.


ARTICLE 2  PURCHASE AND SALE OF AIRCRAFT.

2.1           Purchase of Aircraft.  Subject to the terms and conditions of this
Agreement, on the Closing Date Seller agrees to sell to Buyer, and Buyer agrees
to purchase from Seller, all of Seller’s right, title and interest in and to the
Aircraft and Technical Records, free and clear of all Liens (other than
Permitted Liens).  Seller and Buyer each agrees to perform and observe all
terms, conditions, obligations and agreements to be performed or observed by it
hereunder and under the other Operative Documents to which it is a party.  Time
is of the essence, and the parties agree to take all action as may be reasonably
required to complete the purchase and sale of the Aircraft as promptly as
possible.

2.2           Purchase Price and Payment.  In consideration of the sale of the
Aircraft and Technical Records by Seller to Buyer, at Closing Buyer agrees to
pay to Seller the sum of Fifty Million Two Hundred Fifty Thousand Dollars
($50,250,000) (the “Purchase Price”).

Provided all payments that have become payable under the Lease and under any
Companion Lease have been paid, Lessor shall credit towards payment of the
Purchase Price the aggregate Maintenance Payments held by Lessor as of the
Closing.

The Purchase Price, and all other amounts payable by Buyer to Seller hereunder,
shall be paid to Seller, without deduction for any taxes, withholdings or other
deductions, immediately prior to the transfer of title to the Aircraft described
in Section 2.4, in immediately available funds, at the following bank and
account:

BANK:

 

Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
New York, New York 10005

 

 

 

ACCOUNT NO:

 

01-474-320

 

 

 

ABA NO:

 

021001033

 

 

 

SWIFT::

 

BKTRUS33

 

 

 

ACCOUNT NAME:

 

AWAS Rental Account

 

 

 

REFERENCE:

 

HAL - Boeing 767-300ER Sale

 


OR AT SUCH OTHER LOCATION OR ACCOUNT AS SELLER SHALL DESIGNATE TO BUYER IN
WRITING.

6


--------------------------------------------------------------------------------


2.3           Inspection; Condition of Aircraft at Delivery.  Pursuant to the
Lease, Buyer has been the lessee in possession of the Aircraft from the time of
delivery of the Aircraft from the Manufacturer.  Accordingly, the Aircraft is
being sold hereunder “AS-IS, WHERE-IS and entirely in reliance on the knowledge
of Buyer in respect of the Aircraft and Technical Records.

2.4           Title Transfer.  Title to and risk of loss and damage to or
destruction of the Aircraft and Technical Records shall transfer from Seller to
Buyer at the time of Closing by delivery of the Bills of Sale to Buyer.  Without
affecting Buyer’s rights and obligations under the Lease, Buyer shall not as a
result of this Agreement acquire any insurable or other ownership interest in
the Aircraft prior to acceptance of delivery thereof and payment of the Purchase
Price by Buyer in accordance with the terms of this Agreement.  Acceptance of
delivery of the Aircraft and Technical Records by Buyer shall be evidenced by
the execution and delivery by Buyer and Seller of the Acceptance Certificate on
the Closing Date.


ARTICLE 3  CLOSING.

3.1           Place of Closing.  The Closing will occur while the Aircraft at
such location as may be mutually agreed by Seller and Buyer (“Delivery
Location”).  Buyer shall be responsible at its own expense to cause the Aircraft
to be at the Delivery Location at the time of Closing.

3.2           Scheduled Closing Date.  Subject to the provisions of Article 4
hereof, Seller shall tender the Aircraft and the Technical Records for sale to
Buyer, and Buyer shall purchase the Aircraft and the Technical Records upon
tender thereof by Seller, currently scheduled to occur on December 29, 2006, or
such other date as Seller and Buyer may agree (“Scheduled Closing Date”).

3.3           Closing Events.  At the Closing on the Closing Date, the following
shall take place:

(a)           immediately prior to the transfer of title to the Aircraft to
Buyer, Buyer shall pay the Purchase Price to Seller as provided in Section 2.2;

(b)           Seller and Buyer shall execute and deliver to each other
counterparts of the Acceptance Certificate;

(c)           Seller shall execute and deliver to Buyer the Bills of Sale;

7


--------------------------------------------------------------------------------


(d)           Buyer and Seller shall have caused the Application to Register the
Aircraft with the FAA, the FAA Bill of Sale and the Lease Termination Agreement
to be positioned in Oklahoma City for filing for recordation with the FAA; and

(e)           Buyer and Seller shall have caused a copy of the Warranty Bill of
Sale to be positioned with Special Counsel for filing for recordation with the
International Registry of an International Interest in the Airframe and Engines.

3.4           Failure of Closing to Occur.  In the event the Closing has not
occurred by December 29, 2006, or such other date as may be mutually agreed by
Seller and Buyer, then this Agreement shall terminate as of 5:00 pm, New York
City time, on December 29, 2006 (or such other date as may have been mutually
agreed by Seller and Buyer).  Upon such termination, the parties shall be
released from their respective obligations hereunder, except that the Lease
shall remain in full force and effect, unchanged, and Buyer shall return to
Seller all documents, agreements and other items or things pertaining to this
Agreement or the other Operative Documents that have previously been provided to
Buyer in connection herewith.


ARTICLE 4  CLOSING CONDITIONS.

4.1           Buyer’s Closing Conditions.  The obligation of Buyer to purchase
the Aircraft and Technical Records hereunder is subject to the satisfaction of
each of the following conditions (or waiver thereof by Buyer) to the reasonable
satisfaction of Buyer:


(A)                           WITHIN FIVE (5) DAYS AFTER THE DATE THIS AGREEMENT
IS SIGNED BY SELLER AND BUYER, BUYER SHALL HAVE RECEIVED EVIDENCE OF THE
AUTHORITY OF SELLER TO ENTER INTO THIS AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS TO BE ENTERED INTO BY IT AS CONTEMPLATED BY THIS AGREEMENT AND TO
PERFORM THE OBLIGATIONS TO BE PERFORMED BY IT HEREUNDER AND THEREUNDER.


(B)                           AT (OR PRIOR TO) THE CLOSING, BUYER SHALL HAVE
RECEIVED THE BILLS OF SALE, THE ACCEPTANCE CERTIFICATE, THE LEASE TERMINATION
AGREEMENT, AND THIS AGREEMENT, EACH DULY EXECUTED AND DELIVERED BY SELLER.


(C)                           ON THE CLOSING DATE, THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN SECTION 7.1 SHALL BE TRUE, ACCURATE AND
COMPLETE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT THAT
SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE, WHICH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE, ACCURATE AND COMPLETE AS OF
THE DATE MADE).


(D)                           AS OF THE CLOSING, SELLER SHALL NOT BE IN DEFAULT
IN THE PERFORMANCE OR OBSERVANCE OF ANY OF ITS OBLIGATIONS HEREUNDER.

4.2           Seller’s Closing Conditions.  The obligation of Seller to sell the
Aircraft and Technical Records to Buyer at the time of Closing is subject to the
satisfaction of each of the following conditions (or waiver thereof by Seller)
to the reasonable satisfaction of Seller:

8


--------------------------------------------------------------------------------



(A)           WITHIN FIVE (5) DAYS AFTER THE DATE THIS AGREEMENT IS SIGNED BY
SELLER AND BUYER, SELLER SHALL HAVE RECEIVED EVIDENCE OF THE AUTHORITY OF BUYER
TO ENTER INTO THIS AGREEMENT AND THE OTHER OPERATIVE DOCUMENTS TO BE ENTERED
INTO BY IT AS CONTEMPLATED BY THIS AGREEMENT AND TO PERFORM THE OBLIGATIONS TO
BE PERFORMED BY IT HEREUNDER AND THEREUNDER.


(B)           IMMEDIATELY PRIOR TO THE CLOSING, BUYER SHALL HAVE PAID SELLER THE
FULL PURCHASE PRICE IN ACCORDANCE WITH SECTION 2.2.


(C)           AT (OR PRIOR TO) THE CLOSING, SELLER SHALL HAVE RECEIVED THE
ACCEPTANCE CERTIFICATE, THE LEASE TERMINATION AGREEMENT, AND THIS AGREEMENT,
EACH DULY EXECUTED AND DELIVERED BY BUYER.

(D)            ON THE CLOSING DATE, THE REPRESENTATIONS AND WARRANTIES OF BUYER
CONTAINED IN SECTION 7.2 SHALL BE TRUE, ACCURATE AND COMPLETE AS THOUGH MADE ON
AND AS OF THE CLOSING DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES RELATE SOLELY TO AN EARLIER DATE, WHICH REPRESENTATIONS AND
WARRANTIES SHALL HAVE BEEN TRUE AND ACCURATE AS OF THE DATE MADE).

(e)           Seller shall have received an insurance certificate evidencing the
insurances required by Article 10 hereof.

(f)            As of the Closing, Buyer shall not be in default in the
performance of any of its obligations hereunder.

4.3           Additional Closing Conditions.  The obligation of Seller to sell
and of Buyer to purchase the Aircraft and Technical Records at the time of
Closing is subject to the prior or concurrent satisfaction of the following
additional conditions (or the waiver thereof by Buyer or Seller, or both, as the
context may require) to the reasonable satisfaction of Seller and Buyer:

(a)           As of the Closing Date, no action or proceeding shall have been
instituted and no order, judgment or decree shall have been issued by any
Government Entity to set aside, restrain, enjoin or prevent the execution,
delivery or performance of this Agreement or the other Operative Documents or
the consummation of the transactions contemplated hereby or thereby.

(b)           Buyer shall have caused the Application for Aircraft Registration
in Buyer’s name, and Seller and Buyer shall have caused the FAA Bill of Sale and
the Lease Termination Agreement, to be duly filed with the FAA (and Seller and
Buyer agree to take all actions necessary to preposition such duly signed
documents with Special Counsel prior to the Closing Date for filing with the FAA
at the time of Closing).

(c)           Seller and Buyer shall have caused a copy of the Warranty Bill of
Sale to be duly filed with the International Registry (and Seller and Buyer
agree to take all actions necessary prior to Closing (i) to preposition such
Warranty Bill of Sale with Special Counsel for filing with the International
Registry at the time of Closing, and (ii) to ensure and enable proper filing of
such Warranty Bill of Sale with the International Registry at the time of
Closing).

9


--------------------------------------------------------------------------------


(d)           Seller and Buyer shall have received a legal opinion from Special
Counsel as to the status of the filings with the FAA in respect of the Lease
Termination Agreement and the Aircraft, the status of filings with the
International Registry in respect of the Warranty Bill of Sale, and the absence
of any Liens of record with the FAA and the International Registry (other than
Permitted Liens) in respect of the Aircraft.  Seller and Buyer shall equally
share the cost of obtaining such legal opinion from Special Counsel.

4.4           Excusable Delay.  Seller and Buyer shall not be responsible for
nor be deemed to be in default in the performance or observance of any
obligation, agreement or condition under this Agreement on account of any delay
in tender of delivery of the Aircraft or other performance hereunder due to any
of the following causes: acts of God; war, warlike operations, insurrections or
riots; fires; floods or explosions; serious accidents; any act of government,
strikes or labor troubles causing cessation, slow-down or interruption of work;
or due to any other cause beyond Seller’s or Buyer’s (as applicable) control and
not occasioned by Seller’s or Buyer’s (as applicable) fault or negligence.  Each
party shall promptly notify the other party of any delay or anticipated delay in
the tender of delivery of the Aircraft for sale or other performance hereunder. 
If the delivery of the Aircraft is delayed for a period in excess of sixty (60)
days beyond the date specified in or agreed to pursuant to Section 3.4, this
Agreement shall automatically terminate and, in such event, each party shall be
relieved and discharged of liability to the other party with respect to this
Agreement and the other Operative Documents.


ARTICLE 5  SALES TAXES.

5.1           Buyer and Seller shall cooperate with each other in all reasonable
respects to lawfully minimize or eliminate the imposition of any sales, use,
excise, stamp, transfer, value added, gross receipts or any other taxes, duties,
fees or charges (collectively, “Sales Taxes”) that may be imposed on Seller,
Buyer or the Aircraft (or any Engine) by any Government Entity in any
jurisdiction as a result of the sale or purchase of the Aircraft under this
Agreement.  The Purchase Price of the Aircraft does not include the amount of
any Sales Taxes that may be imposed by any Government Entity in any jurisdiction
as a result of the sale of the Aircraft under this Agreement.  Buyer shall
promptly pay when due, and will on demand indemnify and hold harmless Seller on
a full indemnity basis from and against, all Sales Taxes, and all penalties,
fines, additions to tax and interest thereon, which may be levied by any
Government Entity in any jurisdiction as a result of or in connection with the
sale, purchase, delivery or registration of the Aircraft (which, subject to
Section 5.2, shall in any event exclude net income taxes imposed on the net
income of Seller by the United States or Delaware).

5.2           Any payment or indemnity made under Section 5.1 by Buyer shall
include any amount necessary to hold Seller harmless on an after-tax basis from
all taxes, fees and other charges required to be paid with respect to such
payment or indemnity under all Applicable Laws of the relevant Government
Entity.

10


--------------------------------------------------------------------------------



ARTICLE 6  INSPECTION BY BUYER; SELLER DISCLAIMER.

6.1           BUYER CONFIRMS THAT IT HAS KNOWINGLY WAIVED ITS RIGHT TO INSPECT
THE AIRCRAFT AND THE TECHNICAL RECORDS AND, IN LIUE THEREOF, IS RELYING
EXCLUSIVELY ON ITS CAPACITY AS LESSEE OF THE AIRCRAFT AND ON ITS OWN KNOWLEDGE
OF THE AIRCRAFT AND THE TECHNICAL RECORDS, AND HEREBY CONFIRMS TO SELLER THAT IT
IS NOT RELYING ON ANY INSPECTION, REPRESENTATION OR LEGAL RESPONSIBILITY ON THE
PART OF SELLER OR SELLER’S OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES,
AGENTS, ATTORNEYS OR REPRESENTATIVES.  DELIVERY OF THE ACCEPTANCE CERTIFICATE BY
BUYER TO SELLER WILL BE CONCLUSIVE PROOF AS BETWEEN SELLER AND BUYER THAT THE
AIRCRAFT AND THE TECHNICAL RECORDS ARE IN EVERY WAY SATISFACTORY TO BUYER AND IN
COMPLIANCE WITH ALL REQUIREMENTS HEREOF.

6.2           THE AIRCRAFT, TECHNICAL RECORDS, AND ANY OTHER THING DELIVERED,
SOLD OR TRANSFERRED HEREUNDER ARE BEING SOLD AND TRANSFERRED TO BUYER AND
ACCEPTED BY BUYER HEREUNDER “AS-IS, WHERE-IS,” WITH ALL FAULTS.  BUYER
UNCONDITIONALLY ACKNOWLEDGES THAT NEITHER SELLER NOR ANY OF SELLER’S OFFICERS,
DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES, AGENTS, ATTORNEYS OR REPRESENTATIVES
HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY PROMISE, GUARANTY, REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE DESCRIPTION, AIRWORTHINESS,
SERVICEABILITY, VALUE, CONDITION, DESIGN, COMPLIANCE WITH SPECIFICATIONS, AGE,
OPERATION, PERFORMANCE, MERCHANTABILITY, FITNESS FOR USE OR FOR ANY PARTICULAR
PURPOSE OF THE AIRCRAFT OR ANY PART THEREOF OR AS TO THE QUALITY OF THE MATERIAL
OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR AS TO THE ADEQUACY OF ANY
TECHNICAL RECORDS, OR AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR
NOT DISCOVERABLE AND WHETHER KNOWN OR UNKNOWN, OR AS TO THE ABSENCE OF ANY
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, OR ANY OTHER REPRESENTATION
OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR
TECHNICAL RECORDS, OR ANY PART THEREOF, ALL OF WHICH ARE HEREBY EXPRESSLY
EXCLUDED AND EXTINGUISHED.

6.3           BUYER HEREBY WAIVES, RELEASES AND RENOUNCES AND AGREES NOT TO SEEK
TO ESTABLISH OR ENFORCE ANY RIGHTS, REMEDIES OR CLAIMS (WHETHER STATUTORY OR
OTHERWISE) AGAINST

11


--------------------------------------------------------------------------------


SELLER OR ANY OF SELLER’S OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES,
AGENTS, ATTORNEYS OR REPRESENTATIVES IN RESPECT OF ANY OF THE MATTERS SET FORTH
IN SECTION 6.2.  WITHOUT LIMITING THE FOREGOING, BUYER WAIVES ANY CLAIM,
LIABILITY, RESPONSIBILITY, WARRANTY, REPRESENTATION, GUARANTY, LIABILITY AND
OBLIGATION OF ANY KIND (WHETHER KNOWN OR UNKNOWN) THAT BUYER OR ANY OTHER PERSON
CLAIMING UNDER OR THROUGH BUYER MAY NOW OR HEREAFTER HAVE OR CLAIM AGAINST
SELLER, ITS OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES, AGENTS,
ATTORNEYS OR REPRESENTATIVES, WITH RESPECT TO:  (i) ANY REPAIR, MAINTENANCE OR
OTHER SERVICES IN RESPECT OF THE AIRCRAFT, WHETHER IN CONTRACT OR IN TORT AND
HOWSOEVER ARISING AND WHETHER PERFORMED OR TO BE PERFORMED; (ii) ANY COST, LOSS
OR DAMAGE (CONSEQUENTIAL OR OTHERWISE), LOSS OF PROFIT OR REVENUE, LOSS OR
SUSPENSION OF CERTIFICATION OF THE AIRCRAFT, GROUNDING OF THE AIRCRAFT, OR ANY
OTHER CLAIM WHATSOEVER ARISING FROM THE CONDITION OF THE AIRCRAFT OR ANY PART
THEREOF, ANY MAINTENANCE OR REPAIR OF THE AIRCRAFT OR ANY PART THEREOF, ANY
ALTERATION, MODIFICATION OR ADDITION TO THE AIRCRAFT OR ANY PART THEREOF, OR ANY
INSPECTION OF THE AIRCRAFT OR THE TECHNICAL RECORDS, WHETHER PERFORMED OR TO BE
PERFORMED BY OR ON BEHALF OF SELLER OR BUYER, OR THE LACK OF SUCH INSPECTION BY
OR ON BEHALF OF SELLER OR BUYER; AND (iii) ANY OBLIGATION OR LIABILITY OF SELLER
OR ANY OF SELLER’S OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES, AGENTS,
ATTORNEYS OR REPRESENTATIVES WITH RESPECT TO ANY IMPLIED WARRANTY OF
MERCHANTABILITY, ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE
OF DEALING, USAGE OR TRADE, ANY IMPLIED WARRANTY OF FITNESS FOR USE OR FOR ANY
PARTICULAR PURPOSE, AND ANY OBLIGATION OR CLAIM FOR LOSS OF USE OF OR THE LOSS
OF OR DAMAGE TO THE AIRCRAFT, OR ANY PART THEREOF, FOR ANY REASON, AND FOR ANY
LIABILITY OF BUYER TO ANY THIRD PARTY AND FOR ANY OTHER DIRECT, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE (ACTUAL OR IMPUTED) OF SELLER OR ANY OF SELLER’S
OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AFFILIATES, AGENTS, ATTORNEYS OR
REPRESENTATIVES, AND ANY RISKS WITH RESPECT THERETO ARE HEREBY ASSUMED BY BUYER

6.4           THE FOREGOING DISCLAIMERS AND WAIVERS SHALL NOT BE CONSTRUED TO BE
A WAIVER BY BUYER OF CLAIMS AGAINST SELLER ARISING FROM SELLER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OR SELLER’S BREACH OF THE TERMS, COVENANTS,
CONDITIONS, REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN OR IN ANY OF THE
OTHER OPERATIVE DOCUMENTS MADE BY, APPLICABLE TO, OR TO BE PERFORMED BY SELLER.

12


--------------------------------------------------------------------------------



ARTICLE 7  REPRESENTATIONS AND WARRANTIES.

7.1  Seller represents and warrants to Buyer that:

(a)           Seller is a statutory trust, duly organized and validly existing
under the laws of Delaware, and has full power, legal right and authority to
carry on its business as presently conducted and to execute and deliver this
Agreement and the other Operative Documents and perform its obligations
hereunder and under and the other Operative Documents.

(b)           The execution, delivery and performance by Seller of this
Agreement (i) have been duly authorized by all necessary action on the part of
Seller, (ii) do not require any consent, authorization, license or approval of
or notice to any Person, except such consents, authorizations, licenses,
approvals and notices that, as of the date hereof, have been received or given,
(iii) do not conflict with or contravene Seller’s constitutional documents or
any Applicable Law relating to Seller or any contractual restriction of any kind
binding on or affecting Seller or any of its properties or assets, (vi) do not
contravene, violate or result in any breach of, or constitute any default under,
any indenture, mortgage, chattel mortgage, deed of trust or other agreement or
instrument to which Seller is a party or by which Seller or any of its
properties or assets is or may be bound or affected, and (vii) will not result
in the creation of any Lien on any of Seller’s properties or assets.

(c)           Seller has (or, with respect to any Operative Document executed
and delivered after the date hereof, upon execution and delivery thereof shall
have) duly executed and delivered this Agreement and the other Operative
Documents to which Seller is a party, and this Agreement and each of the other
Operative Documents constitutes (or, with respect to any such other Operative
Document executed and delivered after the date hereof, upon execution and
delivery thereof shall constitute) the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other laws of general application affecting the enforcement of
creditor’s rights.

(d)           There are no pending or, to the best of Seller’s knowledge,
threatened actions or proceedings affecting Seller before any Government Entity
or arbitrator challenging or otherwise relating to the execution, delivery or
performance by Seller of this Agreement or which could materially adversely
affect the operations of Seller or the Aircraft.

(e)           No event or condition has occurred or is existing that constitutes
or, after the giving of notice or lapse of time or both, would constitute a
default under or a breach of this Agreement or any other Operative Document by
Seller.

(f)            Seller has good and marketable title to the Aircraft, free and
clear of all Liens (other than Permitted Liens).

13


--------------------------------------------------------------------------------


7.2           Buyer represents and warrants to Seller that:

(a)           Buyer is a corporation, duly organized and validly existing under
the laws of Delaware, and has full power, legal right and authority to carry on
its business as presently conducted and to execute and deliver this Agreement
and the other Operative Documents and perform its obligations hereunder and
under and the other Operative Documents.

(b)           The execution, delivery and performance by Buyer of this Agreement
(i) have been duly authorized by all necessary action on the part of Buyer, (ii)
do not require any consent, authorization, license or approval of or notice to
any Person, except such consents, authorizations, licenses, approvals and
notices that, as of the date hereof, have been received or given, (iii) do not
conflict with or contravene Buyer’s constitutional documents or any Applicable
Law relating to Buyer or any contractual restriction of any kind binding on or
affecting Buyer or any of its properties or assets, (vi) do not contravene,
violate or result in any breach of, or constitute any default under, any
indenture, mortgage, chattel mortgage, deed of trust or other agreement or
instrument to which Buyer is a party or by which Buyer or any of its properties
or assets is or may be bound or affected, and (vii) will not result in the
creation of any Lien on any of Buyer’s properties or assets.

(c)           Buyer has (or, with respect to any Operative Document executed and
delivered after the date hereof, upon execution and delivery thereof shall have)
duly executed and delivered this Agreement and the other Operative Documents to
which Buyer is a party, and this Agreement and each of the other Operative
Documents constitutes (or, with respect to any such other Operative Document
executed and delivered after the date hereof, upon execution and delivery
thereof shall constitute) the legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
laws of general application affecting the enforcement of creditor’s rights.

(d)           There are no pending or, to the best of Buyer’s knowledge,
threatened actions or proceedings affecting Buyer before any Government Entity
or arbitrator challenging or otherwise relating to the execution, delivery or
performance by Buyer of this Agreement or which could materially adversely
affect the operations of Buyer or the Aircraft.

(e)           No event or condition has occurred or is existing that constitutes
or, after the giving of notice or lapse of time or both, would constitute a
default under or a breach of this Agreement or any other Operative Document by
Buyer.


ARTICLE 8  LOSS OR DAMAGE PRIOR TO DELIVERY.

If an Event of Loss of the Aircraft or Airframe occurs prior to Closing, neither
Seller nor Buyer shall have any obligation to sell or purchase the Aircraft, and
the parties hereto shall have no further liability to each other hereunder or
under the other Operative Documents.  If the Aircraft, Airframe or an Engine
suffers any damage or loss prior to

14


--------------------------------------------------------------------------------


Closing that does not constitute an Event of Loss, Buyer shall nevertheless be
obligated to purchase the Aircraft hereunder as if such damage or loss had not
occurred, but Buyer shall be entitled to any insurance proceeds paid or payable
under the insurance provided to Seller pursuant to Article 10(b) of the Lease
(to the extent such insurance proceeds are available and are not applied to
repair such damage or loss), but without any recourse or warranty on the part of
Seller whatsoever, and should Seller receive any such proceeds, it will pay over
such amounts to Buyer within two Business Days of receipt thereof.


ARTICLE 9  INDEMNITY.

9.1           Buyer agrees to indemnify, defend, save and hold harmless each of
Seller, Seller’s Affiliates, officers, employees, agents, representatives,
successors and assigns (each an “Indemnitee”) from and against any and all
claims, actions, demands, losses, judgments, damages, costs, expenses
(including, without limitation, reasonable attorneys’ fees and expenses),
disbursements, charges or liabilities (collectively, “Claims”) which may be
incurred by an Indemnitee arising directly or indirectly out of or in any way
connected with the condition, ownership, manufacture, design, maintenance,
service, repair, overhaul, improvement, modification or alteration, possession,
control, use or operation of the Aircraft or any Engine, provided such Claims
are not the result of the gross negligence or willful misconduct of such
Indemnitee or the breach by such Indemnitee of any of its obligations,
representations or warranties hereunder or under the Operative Documents.

9.2           Any payment or indemnity made under Section 9.1 by Buyer shall
include any amount necessary to hold the Indemnitees harmless on an after-tax
basis from all withholding taxes and other taxes, fees and other charges
required to be paid with respect to such payment or indemnity under all
Applicable Laws of any Government Entity.

9.3           An Indemnitee will give prompt written notice of any liability for
which Buyer is, or may be, liable under this Article 9; provided, however,
failure to give such notice will not terminate any of the rights of such
Indemnitee under this Article 9, except to the extent that Buyer has been
materially prejudiced by the failure to receive such notice.

9.4           Upon payment in full of any indemnity by Buyer, Buyer will be
subrogated to any right of the Indemnitee in respect of the matter against which
such indemnity has been made.

9.5           If an Indemnitee obtains a recovery of all or any part of any
amount which Buyer has paid to such Indemnitee, such Indemnitee will pay to
Buyer the amount recovered less any costs and expenses incurred in connection
with the recovery.

9.6           Unless a default hereunder has occurred and is continuing, Buyer
and its insurers will have the right (in each such case at Buyer’s sole expense)
to investigate or, provided that Buyer or its insurers has not reserved the
right to dispute liability with respect to any insurance pursuant to which
coverage is sought, defend or compromise any claim covered by insurance for
which indemnification is sought pursuant to this Article 9 and the

15


--------------------------------------------------------------------------------


Indemnitee will cooperate with Buyer and its insurers with respect thereto.  If
Buyer or its insurers are retaining attorneys to handle such claim, such counsel
must be reasonably satisfactory to the Indemnitee.  If not, the Indemnitee will
have the right to retain counsel of its choice at Buyer’s expense.

9.7           The indemnification under this Article 9 shall be effective even
though the Indemnitees may have received an agreement indemnifying and holding
harmless such Indemnitees with respect to the same matters by another Person.

9.8           The provisions of this Article 9 do not apply to Claims which are
Sales Taxes.  The parties agree that the provisions of Article 5 shall govern
the indemnification of Claims which are Sales Taxes.


ARTICLE 10        INSURANCE.

From and after the Closing Date, Buyer will carry, or cause any subsequent
lessee or purchaser of the Aircraft to carry, and maintain in effect with
insurers of recognized responsibility and substantial financial capacity
reasonably acceptable to Seller, aviation and airline general third party
liability insurance (including, without limitation, passenger legal liability
and property damage insurance and war and allied perils) with respect to the
Aircraft in amounts which are not less than and are of the types usually carried
by entities engaged in the same or similar business, similarly situated with
Buyer or any subsequent lessee or purchaser of the Aircraft and owning or
operating similar aircraft and which cover risks of the kind customarily insured
against by such entities, provided that in no event shall such amount of
insurance coverage be less than a combined single limit of liability of
$600,000,000 for any one occurrence and in the aggregate for products liability,
with Seller and its Affiliates, and their respective officers, employees,
agents, representatives, successors and assigns, named as additional insureds
under such policies for a period of two (2) years from the Closing Date.

On or before the Closing Date, and prior to the expiration of any such
insurance, Buyer will furnish Seller with an insurance certificate and letter of
undertaking signed by a firm of independent aircraft insurance brokers of
recognized standing and responsibility, certifying that the insurance then
carried and maintained on the Aircraft complies with the terms hereof.  In the
event that Buyer shall fail to maintain or cause to be maintained the insurance
herein required and provide Seller with evidence thereof prior to or
concurrently with the expiration of any such insurance, Seller may, at its
option, after prior oral or written notice thereof to Buyer, obtain such
insurance, and in such event Buyer shall, upon demand, reimburse Seller for the
cost thereof, together with interest thereon at the maximum contract rate
permitted by Applicable Law.


ARTICLE 11        ASSIGNMENT OF WARRANTIES.

Effective upon the transfer of title of the Aircraft from Seller to Buyer,
Seller hereby irrevocably assigns to Buyer all remaining rights and benefits
that Seller may have or be entitled to in respect of any and all warranties of
Manufacturer and Engine Manufacturer,

16


--------------------------------------------------------------------------------


of any maintenance or overhaul facility that has provided any maintenance or
services in respect of the Aircraft (or any part thereof), and of any
subcontractor, supplier or vendor in respect of any thereof, to the extent that
the same are assignable, have not expired, and are not extinguished as a result
of this Agreement, and upon the request of Buyer, Seller shall (at Buyer’s cost
and expense) use commercially reasonable efforts to assist Buyer in enforcing
such rights and benefits of Seller (and, upon the request of Buyer, Seller shall
give notice to any such manufacturers, maintenance and overhaul facilities,
subcontractor, supplier or vendor of such assignment to Buyer).


ARTICLE 12        MISCELLANEOUS.

12.1         No Assignment.   This Agreement and the rights and obligations of
the parties hereunder shall not be assignable or delegable without the prior
written consent of the other party.  Subject to the foregoing, this Agreement
and the rights and obligations of the parties hereunder shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties hereto.

12.2         Entire Agreement.   This Agreement and the other Operative
Documents constitute the entire agreement and understanding of Seller and Buyer
with respect to the subject matter hereof and thereof.  No amendment, waiver or
other modification to this Agreement or any other Operative Document shall be
effective unless in writing signed by the party against whom enforcement is
sought.

12.3         Notices.  All notices, demands and other communications required or
permitted under the terms hereof shall be in writing (which shall include
facsimile and electronic mail), in English, and shall be deemed given and
received:

(a)           if sent by registered or certified mail, on the third Business Day
after deposit in the national mail service of the country from which it is sent,
postage prepaid, return receipt requested;

(b)           if sent by any other means of physical delivery, e.g., hand
delivery or courier service, when delivered to the appropriate address provided
below;

(c)           if sent by facsimile, when transmitted to the appropriate
facsimile number provided below and the sender’s facsimile machine produces a
transmission or verification report confirming that such transmission has been
sent; and

(d)           if sent by electronic mail, when transmitted to the appropriate
electronic mail address provided below and the sender’s computer produces a
transmission or verification report confirming that such transmission has been
sent.

17


--------------------------------------------------------------------------------


All such notices, demands and other communications shall be addressed and/or
transmitted by facsimile and/or e-mail to the appropriate party at its address
and/or facsimile number and/or electronic mail address set forth below, or at
such other address or facsimile number or electronic mail address as such party
may from time to time hereafter designate to such other parties in writing:

If to Seller:

 

AWMS I

 

 

c/o AWAS Aviation Services, Inc.

 

 

One West Street, Suite 100-5

 

 

New York, New York 10004

 

 

Attention: General Counsel

 

 

Facsimile No.: (+1-646) 274-1422

 

 

 

 

 

 

 

 

E-Mail Address: notices@awas.com

 

 

 

 

 

 

If to Buyer:

 

Hawaiian Airlines, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, Hawaii 96819

 

 

Attention: Executive Vice President

 

 

and Chief Financial Officer

 

 

Facsimile No.: (+1-808) 835-3695

 

 

 

 

 

 

 

 

E-mail: Peter.Ingram@HawaiianAir.com

 

 

 

 

 

 

 

 

with copy to:

 

 

 

 

 

Ronald W. Goldberg, Esq.

 

 

Orrick, Herrington & Sutcliffe LLP

 

 

777 South Figueroa Street, Suite 3200

 

 

Los Angeles, California 90017

 

 

Facsimile No.: (+1-213) 612-2499

 

 

 

 

 

 

 

 

E-Mail Address: rgoldberg@orrick.com

 

12.4         Governing Law.    This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of California,
including all matters of construction, validity and performance (without
reference to conflicts of laws principles).  The parties hereto hereby agree to
exclude the application of the United Nations Convention on Contracts for the
International Sale of Goods (1980), as the same may be amended or superceded
from time to time.

18


--------------------------------------------------------------------------------


12.5         Submission to Jurisdiction.   Seller and Buyer each irrevocably and
unconditionally:

(a)           consents to any suit, action or proceeding arising out of or
relating to this Agreement or any other Operative Document being brought against
it by the other party in the United States District Court for the Central
District of California or the Superior Court of the State of California;

(b)           waives any objection which it may have now or hereafter to the
laying of the venue of any such suit, action or proceeding under clause (a),
above, in any such court, or claim that any such suit, action or proceeding
under clause (a), above, has been brought in an inconvenient forum; and

(c)           acknowledges the competence of any such court, submits to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding and agrees that the final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon it and
may be enforced against it in any other court having jurisdiction over it
without relitigation of the merits of the matter adjudicated by such courts.

Seller and Buyer each agrees that service of process may be made upon it
personally or by mailing or delivering a copy of the summons and complaint or
other legal process in any such legal action or proceeding to its address for
notices specified in Section 12.3 (as the same may be changed from time to time
by written notice in accordance with Section 12.3).  Seller and Buyer each
further agrees to the service of process of any of the aforementioned courts in
any such action or proceeding by the mailing of the copies thereof by certified
air mail and in accordance with Applicable Law, postage prepaid, return receipt
requested, to it at its address for notices specified in Section 12.3 (as the
same may be changed from time to time by written notice in accordance with
Section 12.3), such service to be effective upon the date of receipt indicated
on the postal receipt returned from it.  The foregoing provisions of this
Section 12.5 shall not limit the rights of Seller or Buyer to serve process in
any other location or any other manner permitted by Applicable Law or to bring
any legal action or proceeding or to obtain an attachment or execution of
judgment in any competent jurisdiction.

12.6         Broker’s Commission.   The Aircraft is being sold without
involvement of a broker.  Should any Person assert any claim against Buyer or
Seller for fees or commissions by reason of any alleged employment to act as a
broker for Seller or Buyer in regard to this transaction, the party for which
said Person claims to have acted shall defend, indemnify, and hold harmless the
other party from and against all claims, demands, liabilities, damages, losses,
judgments and expenses of every kind (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by, arising out of or relating to such
claim.

12.7         Confidentiality.     Neither Seller nor Buyer shall, without the
other’s prior written consent (which consent will not be unreasonably withheld),
communicate or disclose the terms of this Agreement or the other Operative
Documents, or the transactions contemplated hereby or thereby, or any
information or documents furnished pursuant hereto or thereto (“Confidential
Information”) to any third party (except to the extent that the same are within
the public domain through no fault of Seller or Buyer), other than to:

19


--------------------------------------------------------------------------------


(a)           the respective legal and financial advisers, auditors, or
insurance brokers or underwriters of Seller or Buyer;

(b)           in the case of Buyer, its technical inspectors/advisers and
appraisers, but only to the extent necessary for such technical
inspectors/advisers and appraisers to conduct the inspections expressly
contemplated by this Agreement;

(c)           in the case of Buyer, Buyer’s financing source (and its legal
advisors) in order to obtain any necessary financing for the purchase of the
Aircraft;

(d)           the Manufacturer of the Aircraft or the Engine Manufacturer of the
Engines, and their respective legal advisors, but only to the extent necessary
to facilitate the transactions and inspections contemplated hereby or by the
other Operative Documents;

(e)           the Affiliates of Seller and Buyer;

(f)            the extent required by generally accepted accounting principles,
by Applicable Law, by any procedure for discovery of documents in any
proceedings before any court, pursuant to any order of a court or other
Government Entity, or in connection with any litigation relating to the
transactions contemplated by this Agreement or the other Operative Documents.

Buyer and Seller each acknowledge that it shall bear the responsibility for any
unauthorized disclosure of any Confidential Information by a third party to whom
it has supplied Confidential Information.

12.9         Further Assurances.   At the request of Buyer or Seller, the other
party shall promptly and duly execute and deliver to the requesting party such
documents and assurances and take such further action as the requesting party
may from time to time reasonably request in order to more effectively carry out
the intent and purpose of this Agreement and the other Operative Documents and
to establish and protect the rights, interests and remedies created or intended
to be created in favor of the parties hereunder and under the other Operative
Documents.

12.10       Counterparts; Facsimile Execution.   This Agreement may be executed
in one or more counterparts, each of which shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Agreement by facsimile
shall be equally as effective as delivery of a manually executed counterpart. 
Any party hereto delivering an executed counterpart hereof by facsimile shall
also deliver a manually executed counterpart, but the failure to so deliver a
manually executed counterpart shall not affect the validity, enforceability, or
binding nature hereof.

20


--------------------------------------------------------------------------------


12.11       Expenses.              Seller and Buyer shall each bear its own
costs and expenses in connection with the negotiation, execution, and delivery
of this Agreement and the other Operative Documents and the sale of the Aircraft
and the other transactions contemplated by this Agreement.

The prevailing party in any action or proceeding between Seller and Buyer to
enforce the terms of this Agreement shall be entitled to recover from the other
party all its costs and expenses, including reasonable attorneys’ fees, incurred
by such prevailing party in such action or proceeding.

12.12       Severability of Provisions. Any provision of this Agreement which
may be determined by competent authority to be prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction and to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

12.13       Survival.   All warranties, representations and agreements of Seller
and Buyer herein or in the other Operative Documents shall survive the execution
and delivery of this Agreement and the Closing of the Aircraft.

12.14       No Waiver of Enforcement.   Any failure at any time of any Seller or
Buyer to enforce any provision hereof or of any other Operative Document shall
not constitute a waiver of such provisions or prejudice the right of either
party to enforce such provision at any subsequent time.

12.15       Airworthiness Directives, Etc. Cost Sharing.  For the avoidance of
doubt, Seller and Buyer hereby confirm that Seller shall not have any obligation
to make any payment to Buyer pursuant to Article 6(d) of the Lease.

[Remainder of page intentionally left blank]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed by their respective duly authorized officer as of the date first set
forth above.

AWMS I, Seller

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

HAWAIIAN AIRLINES, INC., Buyer

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Signature Page to Purchase Agreement (28139)

22


--------------------------------------------------------------------------------